DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 19 and 20: The nearest prior art is Walker and Englman. Walker provides starting an iterative re-spin process that uses reels and a reel area on a display screen of an EGM, each of the reels having an associated reel strip that is movable through the reel area upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second different dimension, evaluating a continuation condition, if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration, otherwise, the continuation condition not being satisfied, performing operations to exit the iterative re-spin process. Englman provides identifying any locked reels, among the reels, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack.
The instant claims recite evaluating a continuation condition that depends at least in part on whether the reel area on the display screen encloses, for at least one of any unlocked reels for a given iteration, a special symbol stack and that that the special symbol stack is an arrangement of n symbols of a special symbol type in sequence, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715